Citation Nr: 0526882	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a shrapnel wound of the chest, with shrapnel around the 
heart.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's case was remanded to the RO 
for additional development in May 2004.  The case is again 
before the Board for appellate review.


FINDING OF FACT

The veteran's shrapnel wound of the chest is manifested by 
tenderness upon deep palpation of the chest wall with no 
visible scarring, no loss of tissue mass, and no clinical 
evidence of muscle damage.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
shrapnel wound of the chest with retained shrapnel around the 
heart have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73 (Diagnostic Code 
5321) (1996); 38 C.F.R. §§ 4.3, 4.7, 4.55, 4.56, 4.73 
(Diagnostic Code 5399-5321) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from November 1950 to 
August 1952.  The veteran's service medical records were 
likely destroyed in a fire and not available for review.  

Associated with the claims file are private treatment reports 
from Mount Carmel East Hospital dated from March 1985 to 
March 1987.  The veteran complained of a two-week history of 
chest pain, exertional in nature, with radiation to the left 
upper extremity associated with shortness of breath.  A 
physical examination was unremarkable and chest x-rays were 
normal.  All electrocardiograms (EKGs) were within normal 
limits.  He was discharged with a diagnosis of atypical chest 
pain.

A copy of a chest x-ray dated in August 1996 from Riverside 
Memorial Hospital was associated with the claims file.  The 
examiner's impression was that the veteran's heart was mildly 
enlarged with a left ventricle contour and with a tortuous 
ectatic aorta suggesting hypertensive heart changes.  There 
was no evidence of acute cardiopulmonary disease.  

Associated with the file was a copy of a cardiac 
catheterization, coronary angiography, and left 
ventriculogram dated in August 1996 performed by S. Yakubov, 
M.D.  Dr. Yakubov concluded that the veteran had diffuse 
atherosclerotic heart disease with well-preserved left 
ventricular function.  In a letter of the same date, Dr. 
Yakubov opined that medical therapy alone was adequate to 
treat the veteran because he believed that the veteran had a 
false-positive stress test.  Also associated with the claims 
file is a letter dated in April 1998 from Dr. Yakubov.  Dr. 
Yakubov reported that the veteran had undergone cardiac 
catheterization which revealed normal left ventricular 
function and normal coronary arteries.  He stated that during 
the catheterization, the veteran was noted to have extensive 
shrapnel in his chest.  He reported that the shrapnel showed 
up quite well in fluoroscopy of the chest.  A letter dated in 
September 1998 from Dr. Yakubov was also associated with the 
claims file.  Dr. Yakubov reported that that during a 
previous cardiac catheterization it was noted that the 
veteran had extensive shrapnel evident on fluoroscopy of the 
chest.  He stated that shrapnel can appear in many locations 
of the chest and can cause extensive pain and discomfort.  He 
concluded that the shrapnel could explain the veteran's 
current chest pain.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in March 1998.  He reported that he 
was unsure how he received his shrapnel wounds.  He testified 
that he was on the front line in Korea and he was hit with 
metal in the breast area on the left side.  He testified that 
he did not know that he had been hit nor did he seek medical 
attention for his wounds while in service.  He testified that 
he had a cardiac catheterization and that his doctor told him 
that he had six or seven pieces of shrapnel around his heart.  
He testified that his doctor had told him that his pain could 
be the result of inflammation setting in around the shrapnel.  

The veteran was afforded a VA examination in June 1998.  He 
reported that he had a cardiac catheterization done in August 
1996 at which time shrapnel was found in the left chest wall.  
He reported chest wall pain on and off in the left pectoral 
area.  The examiner reported that there were no scars 
noticeable on the left pectoral or thoracic area.  There was 
tenderness in the left pectoral area.  There was no lump or 
mass palpable.  There was no adherence, no ulceration, 
breakdown, elevation or depression of the skin.  There was no 
underlying tissue loss, inflammation, edema, or keloid 
formation.  There was no discoloration of the skin, no 
disfigurement, no burn scar, and no limitation of function by 
the scar because there was no scar present.  X-rays revealed 
no foreign body and no evidence of radiopaque foreign body in 
the left hemithorax.  There was no evidence of acute 
cardiopulmonary process.  The veteran's pulmonary function 
tests were within normal limits.  The final diagnostic 
impression was normal spirometry and normal total lung 
capacity.  

The veteran was afforded a VA examination in January 2001.  
The veteran reported that he had no recall of receiving any 
shrapnel wounds in the military.  The examiner at that time 
reported that the veteran complained of chest pain.  The 
examiner's impression was shrapnel around the heart inducing 
non-cardiac chest pain.

The veteran was afforded a VA examination in October 2001.  
X-rays were obtained.  The veteran' heart size was noted to 
be within normal limits.  The aorta was tortuous.  The hila 
and mediastinum were otherwise unremarkable.  There was an 
ill-defined 4-millimeter (mm) density overlying the right 
heart on the frontal view, which was not seen on the lateral 
view.  The examiner noted that it could be related to an 
artifact or it could be external to the veteran.  There was 
also an ill-defined ground glass opacity in the right upper 
lobe with upward displacement of the minor fissure on the 
right.  The veteran also had an old healed fracture of one of 
his right lateral ribs.  The lungs were otherwise clear 
bilaterally.  No evidence of pneumothorax or subdiaphragmatic 
free air.  

The veteran was afforded a VA examination in April 2003.  The 
veteran reported soreness of the chest wall with activity.  
The examiner reported that an inspection of the anterior 
chest wall failed to reveal any visible scar.  The veteran 
had some tenderness to palpation in the left pectoralis major 
muscle.  There was no limitation of function secondary to the 
pectoralis injury as the veteran had full range of motion at 
the shoulder joint.  On cardiovascular examination, the 
veteran had regular S1 and S2, no murmurs, gallops, or rubs.  
Lungs were clear to auscultation bilaterally.  The examiner 
opined that the veteran's chest wall pain was related to his 
shrapnel injury.  

Outpatient treatment reports from VA dated from November 1998 
to November 2004.  In March 1999, the veteran was noted to 
have chronic chest wall pain.  In June 1999, the veteran 
reported pain in the chest wall in the area of shrapnel 
relieved with Tylenol.  In November 2000, the veteran 
complained of chest pain and arm pain, one week in duration.  
In May 2001, the veteran reported that he had no chest pain 
and his arm pain had resolved.  In August 2003, the veteran 
reported occasional angina.  In August 2004, the veteran 
reported shortness of breath and palpitations.  A twenty-four 
hour Holter monitor study revealed sinus rhythm with 
occasional sinus bradycardia.  In November 2004, the veteran 
reported no angina.  

The veteran was afforded a VA examination in November 2004.  
On cardiovascular examination, the veteran had regular S1 and 
S2, no murmurs, gallops, or rubs.  Lungs were clear to 
auscultation bilaterally.  Examination of the anterior chest 
wall failed to reveal any muscle atrophy.  There was no 
tissue loss or visible scarring.  He reported pain with 
ranges of motion in his left shoulder.  Chest x-rays revealed 
the heart to be within the upper limits of normal, with old 
healed fracture of the sixth rib.  There was no evidence of 
shrapnel that was seen on x-ray.  Pulmonary function tests 
were within normal limits.  The examiner concluded that the 
veteran had subjective complaints of pain to the anterior 
chest wall without any significant findings on physical 
examination or on chest x-ray.  There was no associated 
damage to the muscle groups of the anterior chest wall 
visible on examination; specifically there was no notable 
injury to muscle group II or III.  The veteran did not have 
any cardinal signs or symptoms of muscle disability to 
include loss of power, weakness, lower shoulder fatigue, 
fatigue, pain, impairment in coordination or uncertainty in 
movement to involve either the anterior chest wall or the 
left shoulder.  The veteran had no evidence of restrictive or 
obstructive lung problems on physical examination or on 
pulmonary function tests.  

The veteran was last afforded a VA examination in May 2005.  
Examination of the left anterior chest wall revealed no 
visible scarring.  There was no loss of tissue mass or any 
evidence of muscle injury.  The veteran had tenderness upon 
deep palpation of the chest wall which was reproducible upon 
palpation of the chest wall.  He also reported tenderness to 
palpation of the shoulder joint in the anterior aspect of the 
shoulder joint.  The veteran reported that he was unaware of 
his shrapnel injury until 1998 when he had a fluoroscopy for 
cardiac catheterization.  The examiner noted that a previous 
echocardiogram failed to show a retained foreign object.  She 
opined that the veteran's chest wall pain was consistent with 
costochondritis, a condition in which chest wall pain can be 
severe and may mimic the pain of cardiac injury.  She 
concluded that costochondritis is a condition that is best 
treated with nonsteroidal anti-inflammatories.  She reported 
that the veteran had not been treated with anti-
inflammatories and thus continued to have complaints of chest 
pain.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.10 (2004).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  The veteran's claim for a higher evaluation 
for his shrapnel wound to the chest is an original claim that 
was placed in appellate status by a notice of disagreement 
(NOD) expressing disagreement with an initial rating award.  
As such, separate ratings can be assigned for separate 
periods of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2004).

Under Diagnostic Code 5321, a noncompensable disability 
evaluation is assigned for slight impairment of the muscles 
of respiration (the thoracic group).  A 10 percent rating is 
warranted for moderate impairment.  Finally, a 20 percent 
rating, the maximum allowed, is warranted for severe or 
moderately severe impairment of the muscles of respiration.  
See 38 C.F.R. § 4.73, Diagnostic Code 5321 (2004).

The veteran is service connected for shrapnel wound of the 
chest with shrapnel around the heart.  He was assigned a 10 
percent disability evaluation under Diagnostic Code 5399-
5321.  He claims that his disability is more severe than that 
contemplated by the 10 percent rating.  As noted above, his 
representative has argued that shoulder and restrictive lung 
problems are due to the shrapnel injury.

The Board notes that the schedular criteria by which muscle 
injuries are rated changed since the veteran filed his claim 
for service connection.  (The new criteria have been in 
effect since July 3, 1997.)  See 62 Fed. Reg. 30,235- 240 
(June 3, 1997).  The definitions of what constitutes a 
moderate, moderately severe, or severe wound were modified.

In this regard, the Board notes under the revised criteria, 
38 C.F.R. § 4.56 (2004) provides in relevant part:
* * *
(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:
* * *
(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  

38 C.F.R. § 4.56 (2004).

Both old and new criteria provide that the veteran is 
entitled to a 20 percent rating for severe or moderately 
severe disability of muscles in Muscle Group XXI.  38 C.F.R. 
§ 4.73 (Diagnostic Code 5321) (2004); 38 C.F.R. § 4.73 
(Diagnostic Code 5321) (1996).  The old criteria also 
provided that consideration be given to the degree to which 
the ability of a muscle or muscle group to perform its full 
work is impaired.  38 C.F.R. § 4.51 (1996).  The principal 
symptoms of muscle injuries are weakness, undue fatigue or 
pain, and uncertainty or incoordination.  38 C.F.R. § 4.50 
(1996).  Four grades of severity of disabilities due to 
muscle injuries were recognized for rating purposes:  slight, 
moderate, moderately severe, and severe.  38 C.F.R. § 4.54 
(1996).  Specifically, "moderately severe" muscle injury 
was associated with a through-and-through or a deep 
penetrating wound by a high velocity missile of small size or 
by a large missile of low velocity, with debridement, 
prolonged infection, or sloughing of soft parts with 
intermuscular cicatrization.  The history would include 
hospitalization for a prolonged period during service for 
treatment of a severe wound, and a record of consistent 
complaints of the cardinal symptoms of muscle wounds.  The 
objective findings include relatively large entrance and (if 
present) exit scars, indications on palpation of moderate 
loss of deep fascia or muscle substance, or moderate loss of 
normal, firm muscle resistance as compared to the sound side.  
38 C.F.R. § 4.56(c).  "Severe" muscle injury was associated 
with a through-and-through or a deep penetrating wound due to 
a high velocity missile, a large or multiple low velocity 
missiles, or shattering bone fracture with extensive 
debridement, or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
would be an aggravated form of the history for moderately 
severe muscle injury.  The objective findings include 
extensive ragged, depressed, and adherent scars of skin, 
moderate or extensive loss of deep fascia or muscle substance 
on palpation, failing of the muscles to swell and harden 
normally in contraction, and possible X-ray evidence of 
minute multiple scattered foreign bodies.  38 C.F.R. 
§ 4.56(d).  When there was a history of compound comminuted 
fracture and definite muscle or tendon damage from the 
missile, a severe rating was warranted, except where muscle 
damage might be minimal or damage to tendons repaired by 
suture.  38 C.F.R. § 4.72 (1996).  

As noted above, the veteran's residuals of a shrapnel wound 
of the chest with shrapnel around the heart are currently 
evaluated as 10 percent disabling from November 15, 1996, 
under Diagnostic Code 5321, which represents a "moderate" 
disability under both the old and new rating criteria.  

In April 1998, Dr. Yakubov reported that the veteran had 
undergone cardiac catheterization which revealed normal left 
ventricular function and normal coronary arteries.  He stated 
that during the catheterization, the veteran was noted to 
have extensive shrapnel in his chest.  He reported that the 
shrapnel showed up quite well in fluoroscopy of the chest.  
He stated that shrapnel can appear in many locations of the 
chest and can cause extensive pain and discomfort.  He 
concluded that the shrapnel could explain the veteran's 
current chest pain.  Nevertheless, at VA examinations dated 
in June 1998, November 2004, and May 2005, the veteran's x-
rays revealed no shrapnel in his chest.  Additionally, on 
cardiovascular examination in November 2004, the veteran had 
regular S1 and S2, no murmurs, gallops, or rubs.  His lungs 
were clear to auscultation bilaterally.  Examination of the 
anterior chest wall failed to reveal any muscle atrophy.  
There was no tissue loss or visible scarring.  The veteran 
reported pain with ranges of motion in his left shoulder.  
Chest x-rays revealed the heart to be within the upper limits 
of normal, with an old healed fracture of the sixth rib.  

At his May 2005 VA examination, an examination of the left 
anterior chest wall revealed no visible scarring.  There was 
no loss of tissue mass or any evidence of muscle damage.  The 
veteran had tenderness upon deep palpation of the chest wall 
which was reproducible upon palpation of the chest wall.  He 
also reported tenderness to palpation of the shoulder joint 
in the anterior aspect of the shoulder joint.  The examiner 
noted that a previous echocardiogram failed to show a 
retained foreign object.  She opined that the veteran's chest 
wall pain was consistent with costochondritis, a condition in 
which chest wall pain can be severe and may mimic the pain of 
cardiac injury.  She concluded that costochondritis is a 
condition that is best treated with nonsteroidal anti-
inflammatories.  She reported that the veteran had not been 
treated with anti-inflammatories and thus continued to have 
complaints of chest pain.  

Upon a review of the evidence, the Board finds that the 
evidence does not show any scarring or any of the cardinal 
signs of muscle disability greater than that contemplated by 
the rating criteria for moderate injury.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the claim for a higher initial evaluation.  The 10 
percent rating contemplates moderate disability of the 
thoracic muscle group.  Diagnostic Code 5321.  Muscle 
disability has not been shown, but even when problems were 
evident, the veteran complained of chest pain on exertion.  
Such a problem warrants no greater rating that that awarded 
for moderate disability of the thoracic muscle group under 
either the old or new rating criteria.  For example, he does 
not have loss of muscle substance, positive evidence of any 
muscle impairment, or other problems consistent with 
moderately severe or severe muscle injury.  Additionally, no 
lung, heart, or arm/shoulder problem has been shown to be the 
result of the service-connected disability.  VA examiners 
have directly addressed this question and there is no 
evidence, except by way of suggestion, to contradict these 
medical opinions.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for shrapnel wound of the chest with 
shrapnel around the heart.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was originally submitted in November 
1996, prior to the enactment of the VCAA.  The RO wrote to 
the veteran in August 2003 and informed him of the evidence 
he needed to substantiate his claim for a higher initial 
rating.  He was advised to submit any evidence he had to show 
that he had a current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  In August 2004, the veteran was sent a follow-up 
letter and informed him of the status of his claim.  The RO 
also advised the veteran that he should submit any evidence 
he had pertinent to show that his service-connected 
disability had worsened.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports and private 
treatment reports.  The veteran was afforded several VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
his rating for a shrapnel wound of the chest should be 
increased.  The Board is not aware of any outstanding 
evidence.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a shrapnel wound of the chest, with shrapnel around the 
heart, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


